Title: From George Washington to Major General William Heath, 10 August 1779
From: Washington, George
To: Heath, William


        
          Dear sir
          Head Quarters West-point 10th August 1779.
        
        I have to acknowlege your favor of this day with its inclosure to your address from Gen: Nixon.
        The apprehending of Rissimbarack is worth a little trouble. I have therefore sent back, deserter, Nifer; and would recommend the using him as a pilot to the place he has pointed out as Rissimbarack’s rissidence. You may send with him three or four trusty soldiers, and a sergeant, under proper instructions. They should be particularly directed to avoid insulting Rissimbarack’s family, or daring to plunder any thing whatsoever. I am Dr sir your most hble servt
        
          Go: Washington
        
      